The opinion of the court was delivered by
Tart, J.
On trial it was conceded that Sawyer at the time of payment was insolvent, and the only question in controversy .was, whether the defendant, when the payment was made him by Sawyer, had reasonable cause to believe the latter was insolvent or in contemplation of insolvency. Whether he believed him insolvent or not was wholly immaterial; the legitimate inquiry was, had he reasonable cause to believe him so ? The defendant when on the stand testified as to the property of Sawyer, and its value, and was asked what he understood the amount of Sawyer’s indebtedness to be. This question was objected to by the plaintiff, but the answer was admitted, the plaintiff excepting. Whether the defendant at the time had *418reasonable cause to believe that Sawyer was insolvent or in contemplation of insolvency or not, would depend to a great degree upon what he understood at that time the amount of his indebtedness actually was, and, although that fact may have tended to show what his belief was, it was none the less admissible as showing one of the main facts from which it must have been determined whether he had reasonable cause to believe him insolvent or not. Its admission was proper.
Was the testimony of Gray admissible? It was proper to show Sawyer’s financial reputation; and the only objection made was that the testimony tended to show the reputation in a place where the defendant did not live, and so would not be likely to know of it. The defendant formerly lived in Peru (Sawyer’s residence), was often there ; and we think it was within the discretion of the court to say whether it should be admitted or not.
If the defendant was in the vicinity often enough to have probably heard of the rumors in regard to Sawyer’s reputation, we think the testimony admissible. Whether he was or not we think was a question for the court below, and its finding will not be revised by us.
Judgment affirmed.